Citation Nr: 1818280	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  03-05 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, to include as a result of exposure to herbicide agents.  

2.  Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35 of Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to July 1983.  He died in December 2001 and the appellant is his widow.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a May 2002 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2006, August 2007, March 2010, February 2011, and August 2016 the Board remanded the case for further development.  


FINDINGS OF FACT

1.  The Veteran died in December 2001 as the result of metastatic adenocarcinoma; cardiac arrest was listed as an underlying condition contributing to death on the death certificate.  

2.  At the time of his death, the Veteran had no service-connected disabilities.  

3.  While the Veteran had active service during the Vietnam Era in Thailand on Ubon Royal Thai Air Force Base (RTAFB), the evidence fails to reflect that his duties exposed him to herbicide agents, which were used exclusively on the perimeter of the base.  

4.  The Veteran's metastatic cancer of the lung or squamous cell carcinoma of the larynx did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein, including any exposure to herbicide agents therein.  
5.  The Veteran did not die in service, did not have a permanent total service-connected disability in existence at the time of his death, and is not shown to have died as a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2017).  

2.  The criteria for entitlement to DEA benefits under Chapter 35 are not met.  38 U.S.C. §§ 3500, 3501, 3510, 3512 (2012); 38 C.F.R. §§ 3.807, 21.3021, 21.3046 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).  

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist since the most recent Board remand. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
II. Legal Criteria, Factual Background and Analysis

Although the Veteran's death certificate reflects that he died from end stage metastatic adenocarcinoma in December 2001, in a June 2004 opinion, a VA physician opined that he died of metastatic adenocarcinoma of the larynx and another VA physician opined that the death certificate's listed cause of death was erroneous and that the Veteran's actual cause of death was his documented squamous cell carcinoma (SCC) of the larynx that was widespread.  Neither physician provided adequate evidence or rationale to support their opinions.  

The Veteran was initially diagnosed with SCC of the ear in 1998.  In August 2000 he was diagnosed with SCC of the larynx and underwent a laryngectomy with associated dissections of the neck.  At that time two small lung nodules were detected, but a biopsy was not possible because the Veteran had a pneumothorax that required a chest tube to be inserted in the affected area.  He was diagnosed with adenocarcinoma of an unknown primary site in February 2001.  However, a February 2001 pathology report indicated that test results showed a pattern of staining most consistent with a primary adenocarcinoma of the lung.  The Veteran did not wish to undergo further testing to determine the primary site of his metastatic adenocarcinoma.  Although conclusive studies were never performed, the Board finds the most probative evidence supports a finding that the Veteran's metastatic adenocarcinoma was the result of a primary lung cancer.  

The appellant asserts that the Veteran developed either larynx or gastrointestinal cancer as a result of his exposure to herbicide agents, including Agent Orange, during his period of service in Thailand during the Vietnam Era.  Alternatively, she contends that his metastatic cancer was the result of an illness or disease he contracted during his service in Thailand.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Certain chronic diseases, including malignant tumors, which manifest to a degree of 10 percent within one year from the date of termination of such service, shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (establishing service connection based on a continuity of symptomatology only applies to chronic conditions under 38 C.F.R. § 3.309 (a)).  

Certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era or have other service qualifying for presumptive exposure to herbicide agents, then other exposure to herbicide agents must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide agent-related disease under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicide agents is not presumed in such instances.  

If a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Bases (RTAFBs), and the evidence establishes that the veteran's service involved his or her presence on the base perimeters, herbicide agent exposure should be conceded on a facts-found or direct basis.  VBA Manual, M21-1, IV.ii.1.H.5 (2017).  Exposure to base perimeters must be reflected by the veteran's military occupational specialty (such as a security policeman, a security patrol dog handler, a member of a security police squadron), performance evaluations, or other credible evidence.  Id.  

Once a veteran's exposure to an herbicide agent, such as Agent Orange, during active service is established, certain specific diseases, including respiratory cancers, such as lung cancer or cancer of the larynx, shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service, and there is no affirmative evidence to the contrary.  38 U.S.C. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312.  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As reported by the appellant, and reflected in the Veteran's service personnel and treatment records, the Veteran was stationed at Ubon RTAFB in Thailand from September 1973 to August 1974.  While some type of herbicide agents were used on the perimeter of this base during the Veteran's period of service, the evidence fails to establish that his in-service duties in his military occupational specialty as a personnel technician would have required his presence on the base perimeter, so as to establish his regular contact with the perimeter.  Nor has the appellant asserted or provided any evidence that the Veteran's duties required his regular presence on the base perimeter.  Herbicide agent use during the Vietnam Era has been extensively researched and documented, and there is no indication that herbicide agents were used in the Thailand base interiors.  Thus, the appellant's assertion that the Veteran was exposed to herbicide agents is speculative, and speculation does not rise to the level of equipoise.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Chotta v. Peake, 22 Vet. App. 80, 86 (2008).  Thus, exposure to herbicide agents cannot be conceded on a facts found basis.  

In sum, the presumption of herbicide agent exposure under these circumstances does not apply.  The Board is sympathetic to the appellant's belief that the Veteran was exposed to herbicide agents while serving in Thailand.  However, given the lack of evidence establishing the Veteran's regular presence on the perimeter of the Ubon RTAFB, his exposure to herbicide agents may not be conceded, and thus a sufficient basis for awarding service connection for the Veteran's cause of death, a respiratory cancer, as presumptively due to in-service herbicide agent exposure, has not been presented.

The evidence of record does not show and the appellant does not assert that the Veteran's metastatic adenocarcinoma of the lung or SCC of the larynx was manifested to a compensable level within one year of his discharge from service or that he experienced continuity of symptomatology of the primary lung cancer or SCC of the larynx since service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331.  

The appellant asserts that a physician treating her husband told her that he had a rare gastrointestinal cancer.  She stated that the Veteran was seriously ill while he was stationed in Thailand and that he lost nearly 70 pounds from that time and was in poor health due to undetermined causes.  She believes the Veteran's gastrointestinal disability or another disease he contracted during his service in Thailand caused his death.  Likewise, the June 2004 and January 2007 VA physicians' opinions attribute the Veteran's death to his stage IV SCC of the larynx.  

The Board finds that there is no causal nexus between the Veteran's metastatic adenocarcinoma of the lung or his SCC of the larynx and his military service or any incident therein, to include his documented hospitalization in October 1973 for treatment of gastroenteritis while stationed in Thailand.  Although evidence of record shows the Veteran lost weight from the time he entered service to when he was discharged, the evidence does not reflect that this was significant weight during the 22-year period of his service.  An April 1978 periodic examination report noted his hospitalization for acute gastroenteritis with good results and no recurrence.  On February 1983 separation examination, the Veteran reported being in good health other than recurrent back pain.  The Veteran was not diagnosed with adenocarcinoma or SCC of the larynx prior to 2000, at least 27 years after his service in Thailand and 18 years after his discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the June 2004 and January 2007 VA physician opinions attribute the Veteran's death to his SCC of the larynx rather than the metastatic adenocarcinoma noted on the death certificate, neither physician opines that his SCC of the larynx had its onset in service or was etiologically related to his service or any incident therein.  In an August 2016 opinion, a third VA physician, after reviewing all the evidence of record opined on the etiology of the Veteran's SCC of the larynx.  The examiner noted that the most important known risk factor for the development of head and neck cancers was tobacco use and that alcohol consumption also had a synergistic effect.  The physician explained that repeated exposure of the mucosa of the upper aerodigestive tract to the carcinogenic effects of tobacco and alcohol, or both appeared to cause "multiple primary and secondary tumors in this 'condemned mucosa,' a phenomenon described as 'field cancerization.'"  The physician noted the Veteran's well-documented long-term tobacco use and alcohol abuse and opined that due to these associated risk factors and the gap in years between the Veteran's discharge from service and when the diagnosis was established, it was less likely than not that his SCC of the larynx had its onset in service or was otherwise related to active duty.  

The Board acknowledges the appellant's adamant assertions that the Veteran had either larynx or gastrointestinal cancer and that his resultant death was a result of an illness or disease he developed while in Thailand.  However, the appellant, as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing any type of cancer or opining as to a link to service or any incident therein.  Thus, her statements regarding any link to service, or claiming that the Veteran developed his fatal cancer as a result of some unknown illness or disease he contracted while serving in Thailand, are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent medical evidence of record that relates the Veteran's adenocarcinoma, SCC of the larynx, or his death to service or to incident during service.

In sum, given the lack of evidence upon which to link the Veteran's cause of death, either directly or presumptively to service, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III. Entitlement to DEA

Basic eligibility for Chapter 35 DEA benefits for the surviving spouse of a veteran is established if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran had a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 3.807. 

The Veteran had honorable military service, however, the appellant is not entitled to Chapter 35 DEA since the Veteran did not die in-service; he did not have a permanent total (100 percent) service-connected disability at the time of his death; and his death has been determined above not to be the result of a service-connected disability.  For these reasons, the appellant's claim for DEA benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  








(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to DEA benefits is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


